            Case 1:21-cv-02227 Document 1 Filed 08/20/21 Page 1 of 27




                     UNITED STATES DISTRICT COURT FOR THE
                             DISTRICT OF COLUMBIA



 COSTAR GROUP, INC.
 1331 L Street, NW
 Washington, D.C., 20005

 and

 COSTAR REALTY INFORMATION, INC.,
 1331 L Street, NW
 Washington, D.C., 20005                              Civil Action No. 1:21-cv-02227

                     Plaintiffs,
              v.

 LEON CAPITAL GROUP, LLC,
 3500 Maple Avenue, Suite 1600
 Dallas, Texas, 75219

                     Defendant.



                                          COMPLAINT

       Plaintiffs CoStar Group, Inc. and CoStar Realty Information, Inc. (collectively “CoStar”)

through its undersigned counsel, bring this Complaint against Defendant Leon Capital Group, LLC

(“Leon Capital”) and allege as follows:

                                   NATURE OF THE ACTION

       1.      CoStar is the nation’s leading provider of commercial real estate information, and

operates the nation’s most comprehensive commercial real estate information database. The

database, into which CoStar has invested billions of dollars and decades of research, is made

available for a monthly subscription fee, generating significant revenue for CoStar.

       2.      CoStar brings this case against Leon Capital to redress its unauthorized access to,

and use of, CoStar’s database, as well as Leon Capital’s breach of its now-terminated subscription

license to the CoStar database.
            Case 1:21-cv-02227 Document 1 Filed 08/20/21 Page 2 of 27




       3.      Leon Capital’s license to access the database was terminated in May 2021 after

CoStar learned that Leon Capital’s founder and CEO, in that capacity, was advising and directing

CoStar’s competitor Commercial Real Estate Exchange, Inc. (“CREXi”), and holding himself out

as the “co-founder” of CREXi. The license does not permit such competitive access. Upon

termination, the remaining license payments were due immediately. Leon Capital has refused to

pay the remaining license payments, despite requests to Leon Capital itself and its counsel.

       4.      Even worse, after termination and while refusing to make payment, Leon Capital

surreptitiously continued to access and use the CoStar subscription database without authorization.

It hacked into the database using access credentials obtained from its Managing Director’s prior

employer. And it did so in secret while telling CoStar that it no longer had any use for CoStar’s

database. Indeed, the very day after CoStar canceled Leon Capital’s license, Leon Capital’s

Managing Director used the stolen credentials to access CoStar’s database. Shortly thereafter,

Leon Capital downloaded hundreds of CoStar records from the database.

       5.      Leon Capital’s wrongdoing is willful, and part of a broader attack on CoStar.

CREXi, the CoStar competitor co-founded and advised by Leon Capital, was sued by CoStar last

year for infringing more than 10,000 of CoStar’s copyrighted images, misappropriating CoStar’s

data and services, and—tellingly—accessing the CoStar subscription database without

authorization. CREXi obtained that access in exactly the same way as Leon Capital: hacking into

the database by using pilfered credentials obtained from legitimate license-holders. Yet despite

that lawsuit (and CoStar’s prior successful lawsuits against others who have engaged in the same

wrongdoing), Leon Capital made the calculated, and brazen, decision to use stolen credentials to

secretly access CoStar’s database and download masses of data.

       6.      Leon Capital’s current copycat misconduct is also consistent with history. Leon



                                                2
              Case 1:21-cv-02227 Document 1 Filed 08/20/21 Page 3 of 27




Capital was instrumental in the founding of CREXi, and CREXi’s founding was based on data

misappropriated from Ten-X, now part of CoStar. Ten-X sued CREXi for misappropriation, and

CREXi was enjoined from using the information that it stole from Ten-X and made a seven-figure

damages payment.      At the time, CREXi’s founder Michael DeGiorgio apologized for the

wrongdoing. Nevertheless, CREXi, advised by Leon Capital, has continued to build its business

on stolen information, including data swiped from the CoStar database. Leon Capital has followed

suit.

        7.     CoStar has successfully pursued actions in federal courts around the country against

other entities, like Leon Capital, that have hacked into CoStar’s subscription database by using

passwords issued to legitimate subscribers. For example, in CoStar Group, Inc. v. SandBox Real

Estate and Development LLC, the District of New Jersey permanently enjoined a brokerage

company and its employee from accessing the CoStar database without authorization and entered

a judgment of $500,000 based on the fraudulent conduct. No. 2:18-cv-14611-JLL-SCM (D.N.J.

Jan. 1, 2019), ECF No. 13. The Northern District of California entered a similar judgment in

CoStar Group, Inc. v. Mahoney & Associates Commercial Real Estate. No. 5:18-cv-06096-NC

(N.D. Cal. Jan. 10, 2019), ECF No. 22.

        8.     Those precedents, and the pending case against CREXi, have not deterred Leon

Capital. CoStar seeks damages to redress the harm that it has suffered as a result of Leon Capital’s

actions and injunctive relief to preclude any further wrongdoing.

                                         THE PARTIES

        9.     Plaintiff CoStar Group, Inc. is a corporation organized and existing under the laws

of the State of Delaware with its principal place of business and corporate offices located at 1331

L Street, NW, Washington, District of Columbia, 20005.

        10.    Plaintiff CoStar Realty Information, Inc. is a corporation organized and existing

                                                 3
             Case 1:21-cv-02227 Document 1 Filed 08/20/21 Page 4 of 27




under the laws of the State of Delaware with its principal place of business and corporate offices

located at 1331 L Street, NW, Washington, District of Columbia, 20005. It is a wholly owned

subsidiary of CoStar Group, Inc.

       11.     Defendant Leon Capital, LLC is a limited liability company organized and existing

under the laws of the State of Texas with its principal place of business and corporate offices

located at 3500 Maple Avenue, Suite 1600, Dallas, Texas, 75219.

                                 JURISDICTION AND VENUE

       12.     This action arises under the Computer Fraud and Abuse Act (“CFAA”), 18 U.S.C.

§ 1030, et seq. The Court has federal question jurisdiction over claims arising under this statute

pursuant to 28 U.S.C. §§ 1331. The Court has supplemental jurisdiction over claims arising under

state law pursuant to 28 U.S.C. § 1367 because these claims are so related to the federal-law claims

that they form part of the same case or controversy. The Court also has diversity jurisdiction

pursuant to 28 U.S.C. § 1332 as the parties in this action are diverse, and the amount in controversy

exceeds $75,000.

       13.     Personal jurisdiction and venue over Leon Capital are proper because Leon Capital

agreed to submit to the jurisdiction of this Court pursuant to the License Agreement and Terms of

Use at issue in this matter. Under Section 18 of CoStar’s Terms and Conditions, incorporated

into Leon Capital’s License Agreement, as well as CoStar’s Terms of Use, agreed to by Leon

Capital, the Licensee (Leon Capital) “irrevocably consents to the jurisdiction and venue of the

federal and state courts located in the District of Columbia . . . for purposes of any action brought

against Licensee in connection with this Agreement or use of the Licensed Product.” This action

arises in connection with Leon Capital’s License Agreement and use (and subsequent misuse) of

CoStar’s database, the Licensed Product.



                                                 4
             Case 1:21-cv-02227 Document 1 Filed 08/20/21 Page 5 of 27



                                  FACTUAL ALLEGATIONS

                                        CoStar’s Business

       14.     Founded in 1987, CoStar employs more than four thousand people worldwide. As

a result of these employees’ diligent efforts—and the investment of over $5 billion over the last

three decades—CoStar has developed the most comprehensive database of commercial real estate

information in the world, which includes painstakingly-researched and verified data about

commercial real estate properties and transactions, integrated with millions of copyrighted

photographs.

       15.     CoStar and its affiliates expend enormous time and resources to populate and

maintain the CoStar database, including averaging 24,000 thousand phone calls per day to brokers,

owners, developers, and other real estate professionals, canvassing a half million properties per

year nationwide, and taking nearly one million photographs annually. CoStar’s marketing research

operations make millions of data changes to the CoStar database each day. CoStar works

continuously to verify that the data contained in its database are up-to-date and reliable.

       16.     While the subscription database provides exceptional benefits to CoStar’s paying

customers, it also has a positive impact on consumer welfare in the larger commercial real estate

ecosystem. CoStar’s subscription database provides greater transparency in the form of readily

available, professionally researched, and regularly updated commercial real estate information.

The existence of this information has made traditional commercial real estate transactions more

efficient, and has also facilitated a more diverse range of commercial real estate deals. The net

result is greater liquidity and significantly mitigated risk in one of the world’s most valuable and

important asset classes: commercial real estate.

       17.     The important role that CoStar plays in the commercial real estate market is

demonstrated by the extent to which its users interact with the service. Each day, users conduct

                                                   5
              Case 1:21-cv-02227 Document 1 Filed 08/20/21 Page 6 of 27




nearly nine million searches for commercial real estate on CoStar products, including its

subscription database. CoStar estimates that its products play a part in supporting one trillion

dollars of commercial real estate leases, sales, and mortgage originations in the United States each

year.

        18.    CoStar’s database is the engine that drives CoStar’s business, attracting paying

subscribers, licensees, and users, and powering its various information services, analytical tools,

and digital marketplaces.

        19.    CoStar licenses its database for a monthly subscription fee. Those fees, which vary

based on a number of factors, generate significant revenue for CoStar. While the marginal cost of

any single unauthorized access may be limited, in the aggregate stealing access to CoStar presents

a major threat to the ongoing viability of CoStar’s products.

 CoStar Goes to Significant Lengths to Protect its Databases Through Technological Means
                                     and Terms of Use

        20.    CoStar goes to significant lengths to protect the data that it makes available. For

example, CoStar contractually prohibits customers from sharing passwords, and employs

password authentication modes that vary according to risk, firewalls, and other software to limit

access and manipulation of its data.

        21.    In addition to its state-of-the-art anti-piracy technology, CoStar operates its own

anti-piracy program, which includes monitoring suspicious activity and unauthorized uses of its

subscription database. That program—which caught the unauthorized access at issue here—is also

costly to administer.

        22.    CoStar also carefully structures its license agreements to ensure that all licensees

have a clear duty to maintain the confidentiality of CoStar’s proprietary information.

        23.    Further, because the contents of the subscription database—including CoStar’s


                                                 6
             Case 1:21-cv-02227 Document 1 Filed 08/20/21 Page 7 of 27




photographs and professionally researched data—are central to its business, as part of its ordinary

course of business, CoStar registers its photographs with the United States Copyright Office.

       24.     As a significant investor in CREXi, a company CoStar is currently litigating

against, and a savvy investment entity in its own right, Leon Capital is fully aware of the

contractual obligations CoStar requires of its customers, as well as the steps CoStar takes to protect

its subscription database.

       25.     Leon Capital is subject to two contractually binding sets of terms: (1) CoStar’s

Terms and Conditions (Commercial) (hereafter, “Terms and Conditions”) (attached as Exhibit A)

and (2) CoStar’s Terms of Use (“Terms of Use”) (attached as Exhibit B).

       26.     Leon Capital’s License Agreement (the “License Agreement”) (attached as Exhibit

C), to which Leon Capital is also bound, explicitly incorporates by reference the Terms and

Conditions, and Leon Capital agreed to the Terms of Use when it accessed the subscription

database online.

       27.     In order to log into the CoStar subscription database, users, including Leon

Capital’s employees, must enter their username and password on a login page. Below the “Log

In” button, users are reminded, “By clicking ‘Log In’, I accept CoStar’s Terms of Use.” The text

includes a conspicuous hyperlink (in blue font) to CoStar’s Terms of Use:




                                                  7
             Case 1:21-cv-02227 Document 1 Filed 08/20/21 Page 8 of 27




       28.     Leon Capital employees, including its Managing Director Sean Wood, clicked on

this “Log In” button on over 100 occasions while improperly attempting to access the database

within the course and scope of their employment for Leon Capital throughout May and June 2021.

       29.     In addition, before users (such as Leon Capital’s employees) first log into CoStar’s

subscription database, CoStar sends them an email reminding them that their use of CoStar’s

database is subject to CoStar’s Terms of Use. The email states, “Use is subject to the CoStar

Terms of Use. By logging in, you agree to be bound by such terms.” Leon Capital employees

received these emails. For example, Connor White received an email regarding CoStar’s Terms

of Use on January 29, 2021.

       30.     Further, after initially logging into CoStar’s database, users (such as Leon Capital’s

employees) are periodically required to agree (again) to CoStar’s Terms of Use. Every 30 days,

or upon login if the user has not logged in for 30 days, a pop-up window appears that displays

CoStar’s Terms of Use and requires the user to affirmatively agree to the terms before proceeding

to the database, by clicking “Accept”:




                                                 8
             Case 1:21-cv-02227 Document 1 Filed 08/20/21 Page 9 of 27




       31.     Thus, for example, if a user has not logged into CoStar’s database for 45 days, the

next time the user logs in and tries to access information, the pop-up window will appear, and the

user must re-accept the terms in order to gain access. Users who decline are redirected to the

homepage. The text at the top of the pop-up window states: “YOUR USE OF THIS WEBSITE

CONSTITUTES YOUR AGREEMENT TO BE BOUND BY THESE TERMS OF USE.” While

accessing the database for purposes of his work at Leon Capital, Leon Capital’s Managing

Director, Sean Wood, accepted CoStar’s terms on behalf of Leon Capital by clicking “accept” on

the pop-up window on June 9, 2021.

       32.     CoStar’s users, including Leon Capital employees, are also reminded of their

obligation to abide by CoStar’s Terms of Use throughout their interactions with the database. For

example, when a user attempts to export (i.e., download) data from portions of CoStar’s databases,

text at the bottom of the page reads, “By using this site, you agree to our Terms of Use. As with

the login page, “Terms of Use” is a hyperlink, and clicking those words displays CoStar’s Terms

of Use. Leon Capital Managing Director Wood would have seen this text when he exported data

                                                9
              Case 1:21-cv-02227 Document 1 Filed 08/20/21 Page 10 of 27




from portions of the CoStar database, discussed below in Paragraph 61, in May and June 2021.

        33.     Moreover, when users, such as Leon Capital employees, view other results in the

subscription database, the bottom of results pages also advises: “By using this site, you agree to

our Terms of Use.” As with the login page, “Terms of Use” is a hyperlink, and clicking those

words displays CoStar’s Terms of Use. Leon Capital’s Managing Director Wood would have seen

this hyperlink at the bottom of results pages as he utilized the database throughout May and June

2021.

        34.     As a result of these numerous and conspicuous notices, Leon Capital had actual and

constructive notice that its use of CoStar’s subscription database is subject to CoStar’s Terms of

Use, which form a binding contract. CoStar’s Terms of Use make clear that they form a binding

contract, stating: “By accessing or using this Site (or any part thereof), you agree to be legally

bound by the Terms of Use that follow . . . . They constitute a legal contract between you and

CoStar . . . .” This term is industry standard.

        35.     Both CoStar’s Terms and Conditions and the Terms of Use explicitly and clearly

prohibit access and/or use by competitors, both direct and indirect. CoStar’s Terms and Conditions

provide that the “Licensee shall not . . . access or use the Licensed Product if Licensee is a direct

or indirect competitor of CoStar.” Likewise, CoStar’s Terms of Use also expressly forbid

competitors from accessing, using, or transmitting any portion of CoStar’s content in the

subscription database service:

                [Y]ou shall not . . . (2) Access or use any portion of the Product if
                you are a direct or indirect competitor of CoStar, nor shall you
                provide, disclose or transmit any portion of the Product to any direct
                or indirect competitor of CoStar (by way of example, a “direct or
                indirect competitor” of CoStar includes, but is not limited to,
                Internet listing services or other real estate information services and
                employees, independent contractors and agents of such services).



                                                  10
             Case 1:21-cv-02227 Document 1 Filed 08/20/21 Page 11 of 27




       36.      This restriction can come as no surprise to Leon Capital: it is also industry

standard. Many other commercial real estate marketplaces—such as those operated by 42Floors,

Inc., Catalyst Real Estate Software, Inc., Yardi Systems, Inc., and Brevitas, Inc.—prohibit

competitive use of their websites.

       37.     CoStar’s Terms and Conditions also provide that “CoStar may terminate any

portion of this Agreement immediately without further obligation to Licensee: (1) upon CoStar’s

good faith determination of any violation by Licensee of any provision of Section 1, 2, 3 or 13(a)

hereunder.” Further, “[u]pon Licensee’s breach of any term of this Agreement that leads to a

termination of this Agreement, all License Fees and all other fees payable hereunder shall become

immediately due and payable in full.”

       38.     The Terms of Use provide that only “Authorized Users” may access CoStar’s

password-protected services, and that users may not “access any portion of a Passcode Protected

Product unless you are an Authorized User for such Passcode Protected Product using the

Passcodes assigned to you by CoStar to access the components and services of the Passcode

Protected Product that your License Agreement authorizes you to access.” In other words, using

credentials issued to another person is strictly prohibited.

       39.     An “Authorized User” is defined as “an individual (a) employed by a CoStar Client

or an Exclusive Contractor (as defined below) of a CoStar Client at a site identified in the License

Agreement, and (b) who is specified in the License Agreement as a user of a specific Passcode

Protected Service and represented by the Client to be an employee or Exclusive Contractor of the

Client. An ‘Exclusive Contractor’ is defined as an individual person working solely for the CoStar

Client and not another company with real estate information needs or for themselves and

performing substantially the same services for such CoStar Client as an employee of such CoStar



                                                 11
             Case 1:21-cv-02227 Document 1 Filed 08/20/21 Page 12 of 27




Client.”

       40.     In short, an individual may not use CoStar credentials obtained through a previous

employer to access or use the CoStar subscription product once that person has left the employer

(because they are no longer “employed by a CoStar Client”) or if they are acting as a “direct or

indirect competitor of CoStar” (even if also employed simultaneously by a CoStar Client). Nor

may the person use those credentials (even of a current employer) at any time to “provide, disclose,

or transmit” information to CoStar’s competitors.

       41.     As set forth in more detail below, Leon Capital violated CoStar’s Terms and

Conditions and Terms of Use, and fraudulently accessed and used CoStar’s subscription database

without authorization.

       Leon Capital Violated CoStar’s Binding Terms and Conditions and Terms of Use

       42.     Leon Capital is a competitor, or at the very least an indirect competitor, of CoStar.

Leon Capital’s website advertises Leon Capital’s CEO and founder, Fernando De Leon, as a “co-

founder” of CREXi. Mr. De Leon’s public statements indicate that Leon Capital promotes CREXi,

directs customers to the company, and has continuously advised CREXi on business strategy.

       43.     In an interview with CREXi posted on CREXi’s website on September 1, 2020,

Mr. De Leon stated that he helped CREXi “refine their business model” and “champion[ed] the

platform to brokers and other professionals” and that he “asked all the brokers we deal with to use

CREXi,” “introduced CREXi to many investment sales brokers,” and that Leon Capital “[was]

able to take insight from those brokers back to CREXi’s team and help them shape the products

that we [sic] offered and the platform accordingly.” (Emphasis added.)

       44.     Mr. De Leon also stated that “[m]y involvement in CREXi hasn’t changed much: I

join in on semi-monthly touchpoints with Mike [the CREXi CEO] and advise on new ideas and

strategic moves.”

                                                12
              Case 1:21-cv-02227 Document 1 Filed 08/20/21 Page 13 of 27




       45.      On March 5, 2021, CoStar asked Leon Capital to explain Mr. De Leon’s public

statements concerning his and Leon Capital’s business relationship with CREXi. Despite a second

request on April 21, 2021, Leon Capital failed to address any of CoStar’s concerns regarding Mr.

De Leon’s statements, namely that Leon Capital is competing with CoStar while simultaneously

using CoStar’s subscription database. Accordingly, CoStar concluded that Leon Capital is a

competitor, or at the very least an indirect competitor, of CoStar through its relationship with

CREXi.

       46.      As a competitor, Leon Capital is prohibited from using CoStar’s subscription

services pursuant to CoStar’s Terms and Conditions, which are incorporated into Leon Capital’s

subscription license.

       47.      Term 2 of CoStar’s Terms and Conditions provides that any licensee shall not

“access or use the Licensed Product if the Licensee is a direct or indirect competitor of CoStar.”

Given his public statements, it is clear that Mr. De Leon, in his role as CEO of Leon Capital, has

maintained an extensive and involved business relationship with CREXi, one of CoStar’s

competitors.

       48.      Under Term 6 of CoStar’s Terms and Conditions, “CoStar may terminate any

portion of this Agreement immediately without further obligation to Licensee: (1) upon CoStar’s

good faith determination of any violation by Licensee of any provision of Section 1, 2, 3 or 13(a)

hereunder.”

       49.      Term 6 also contains an acceleration clause: “Upon Licensee’s breach of any term

of this Agreement that leads to a termination of this Agreement, all License Fees and all other fees

payable hereunder shall become immediately due and payable in full.”

       50.      Further, Term 7 of the Terms and Conditions provides that after termination of a



                                                13
             Case 1:21-cv-02227 Document 1 Filed 08/20/21 Page 14 of 27




license, CoStar may audit the Licensee to ensure that it has deleted and destroyed all elements of

CoStar’s product. This audit occurs at CoStar’s expense and requires the cooperation of the

Licensee.

       51.     CoStar asked Leon Capital and Mr. De Leon to explain his public statements

regarding Leon Capital’s business relationship with CREXi on two separate occasions, and he

refused to do so.

       52.     Accordingly, upon CoStar’s good-faith determination that Leon Capital is a

competitor (or at the very least an indirect competitor) of CoStar, on May 24, 2021, CoStar, in

writing, exercised its right to terminate the contract, sought payment of the fees owed for the

remainder of the contract term under the acceleration clause, and requested Leon Capital’s

cooperation with an audit.

       53.     To date, three months later, Leon Capital has failed to pay the amount due to CoStar

under the contract, totaling $47,081.28 and has failed to respond to CoStar’s request for an audit.

Leon Capital Accesses CoStar’s Database Without Authorization and Downloads Hundreds of
                                        Records

       54.     On April 19, 2021 Leon Capital, through counsel, told CoStar that Leon Capital

would “no longer use its subscription with CoStar.”           Notwithstanding that unequivocal

representation, and notwithstanding the fact that CoStar cancelled Leon Capital’s subscription on

May 24, 2021, Leon Capital has continued, covertly, to access and use CoStar’s product. Indeed,

the very day after the cancellation, Leon Capital’s Managing Director Wood accessed the CoStar

product without authorization, in violation of CoStar’s Terms of Use. In May and June 2021,

following CoStar’s termination of Leon Capital’s contract, Mr. Wood, acting within the course

and scope of his employment for Leon Capital, improperly and without authorization exported

over five hundred (500) records that CoStar works to provide and maintain at significant cost.


                                                14
             Case 1:21-cv-02227 Document 1 Filed 08/20/21 Page 15 of 27




       55.     Leon Capital was able to gain access to the password-protected database without

authorization, and download masses of data, by using the same improper means as that employed

by its associate and advisee CREXi: using credentials issued to other, legitimate, licensees.

       56.     Following the termination of Leon Capital’s subscription contract on May 24, 2021,

Leon Capital’s Managing Director Wood continued to access CoStar’s subscription database and

servers without authorization, on behalf of and within the course and scope of his employment for

Leon Capital, using credentials issued to Dalfen Industrial, his previous employer.

       57.     Around May 1, 2021, Leon Capital hired Mr. Wood to “spearhead the growth of

Leon Capital Group’s industrial development and investment platform.” On information and

belief, Mr. Wood has continuously maintained his employment with Leon Capital since around

May 1, 2021.

       58.     Beginning on May 25, 2021, Mr. Wood began using a device associated with Leon

Capital. The device was named “LCG – CW,” and utilized hundreds of times by Connor White

(i.e. “CW”), a Development Associate at Leon Capital Group, between January and May 2021.

On information and belief, LCG is an abbreviation of “Leon Capital Group.”

       59.     As noted above, every time Mr. Wood, acting as Leon Capital’s Managing Director,

logged into the CoStar subscription database on the Leon Capital device, he was notified that he

was accepting the Terms of Use. Further, on at least one occasion while acting as Managing

Director, on June 9, 2021, a pop up window appeared with the Terms of Use and Mr. Wood

affirmatively accepted CoStar’s terms by clicking “Accept.”

       60.     Mr. Wood’s usage of the CoStar product increased significantly after he began at

Leon Capital, as compared to his usage of the Costar database when employed by Dalfen

Industrial. Indeed, Mr. Wood logged more activity in the CoStar database in May 2021 than in



                                                15
              Case 1:21-cv-02227 Document 1 Filed 08/20/21 Page 16 of 27




any other month in his history with CoStar, accumulating nearly 30,000 hits. And while during

his time at Dalfen Industrials he had not conducted exports from the CoStar product; however,

once he starting working at Leon Capital, that activity spiked.

        61.     Indeed, in his role as Leon Capital’s Managing Director, Mr. Wood mined the

CoStar database for data. After beginning at Leon Capital, Mr. Wood conducted no fewer than 97

CoStar sessions, accumulating nearly 50,000 hits. He conducted exports of nearly 500 records

related to industrial properties in the Phoenix and Dallas markets, as well as at least 25 sales

transaction records. There is no question that these records were downloaded for use by, and on

behalf of, Leon Capital, which is based in Texas and is involved in real estate projects across

Arizona and Texas. Mr. Wood downloaded these records, within the course and scope of his

employment, for Leon Capital after CoStar terminated Leon Capital Group’s License.

        62.     Mr. Wood continued to access CoStar’s database without authorization through

June 2021, accumulating over 20,000 hits in June 2021.

        63.     Because of unusual activity on his account, on or around June 21, 2021 CoStar sent

an email to Mr. Wood’s registered email address, notifying him that additional security features

would be added to his account.

        64.     Despite the enhanced security, Mr. Wood continued to access CoStar on behalf of

Leon Capital, and within the course and scope of his employment for Leon Capital. On each

occasion, he represented (falsely) that he was an authorized user of the CoStar database.

        65.     On August 12, 2021, CoStar terminated Mr. Wood’s access under the Dalfen

Industrial license.

        66.     Mr. Wood is not the only Leon Capital employee to have used credentials issued to

their previous employer to access Costar’s database without authorization.



                                                16
             Case 1:21-cv-02227 Document 1 Filed 08/20/21 Page 17 of 27




       67.     Corbin Stall, who previously worked at Jones Lang LaSalle, Inc. (“JLL”), was hired

by Leon Capital around May 1, 2021 to “assist[] in all aspects of industrial acquisitions and

development.” On information and belief, Mr. Stall has continuously maintained his employment

with Leon Capital since around May 1, 2021.

       68.     On at least May 25 and May 28, 2021, Mr. Stall used his JLL credentials to access

the CoStar database.

       69.     Each time Mr. Stall logged into the subscription product, he was notified that he

was accepting the Terms of Use.

       70.     On August 12, 2021, CoStar terminated Mr. Stall’s access under the JLL license.

       71.     Leon Capital is responsible for the unauthorized access to, and copying from,

CoStar’s database. Sean Wood is a Managing Director of the company who utilized a device

consistently associated with Leon Capital to access the database and download hundreds of

records. And the content of those records indicate that Leon Capital was using them for its own

benefit and business, namely, in connection with its industrial development platform.

       72.     All actions alleged to be taken by employees of Leon Capital, including their entry

into a contract with CoStar, are alleged, on information and belief, to have been taken within the

course and scope of employment of, on behalf of, at the direction of, and for the benefit of Leon

Capital, and authorized or ratified by Leon Capital.

       73.     In particular, Mr. Wood within the course and scope of his employment, on behalf

of, and for the benefit of Leon Capital used the CoStar database to obtain information about

industrial properties, the reason he was recently hired by Leon Capital. The access occurred from

a device associated with Leon Capital, and the content accessed related to properties in Phoenix

and Dallas, consistent with Leon Capital’s scope of business. Further, Mr. Wood’s access in May



                                                17
             Case 1:21-cv-02227 Document 1 Filed 08/20/21 Page 18 of 27




2021 was substantially distinct from his previous use of the CoStar product. This change in usage

directly corresponds to his change in employment.

       74.      That Leon Capital’s misconduct was knowing, willful and undertaken with the

intent of harming CoStar is further underscored by Leon Capital’s close association with CREXi.

Not only has CREXi engaged in the exact same conduct—hacking into CoStar’s database using

credentials issued to legitimate clients—but CoStar sued CREXi as a result, setting forth in detail

the reason why the conduct was unlawful and harmful. Leon Capital is familiar with that lawsuit,

but nevertheless proceeded to engage in the same wrongdoing.

       75.      Like CREXi, Leon Capital made a calculated, willful, and brazen decision to steal

and free-ride on CoStar’s products and services.

       76.      Leon Capital’s free-riding on an authorized user’s license caused financial harm to

CoStar and its paying subscribers.

       77.      Based on prior precedent, CoStar is entitled to damages of at least hundreds of

thousands of dollars, if not significantly more.

                                FIRST CLAIM FOR RELIEF
             Breach of Contract – Subscription License Agreement (Non Payment)

       78.      CoStar repeats and realleges each and every allegation set forth above, and

incorporates them herein by reference.

       79.      Leon Capital agreed to CoStar’s Terms and Conditions pursuant to its License

Agreement, Exhibit C.

       80.      CoStar has performed all of the conditions, covenants, and promises required on its

part to be performed in accordance with the License Agreement.

       81.      CoStar’s Terms and Conditions prohibit competitors from accessing, using, or

transmitting any portion of CoStar’s content in the subscription database.


                                                   18
             Case 1:21-cv-02227 Document 1 Filed 08/20/21 Page 19 of 27




       82.     As described above, Leon Capital is a competitor of CoStar, and accessed and used

CoStar’s content, in violation of CoStar’s Terms of Use.

       83.     CoStar’s Terms and Conditions provide that CoStar may terminate the License

Agreement upon CoStar’s good faith determination of any violation by the Licensee of the License

Agreement.

       84.     CoStar terminated Leon Capital’s License Agreement pursuant to its good faith

determination that Leon Capital is a competitor of CoStar.

       85.     CoStar’s Terms and Conditions also provide that upon Leon Capital’s breach of

any term of the License Agreement, and following CoStar’s termination, all License Fees shall

become immediately due and payable in full.

       86.     Despite proper termination of the License Agreement and request for payment of

fees, Leon Capital has failed to pay. CoStar has been damaged by the amount due under the

contract, totaling $47,081.28.

                            SECOND CLAIM FOR RELIEF
               Breach of Contract – Terms of Use (Improper Access and Use)

       87.     CoStar repeats and realleges each and every allegation set forth above and

incorporates them herein by reference.

       88.     Use of CoStar’s subscription database is subject to contractually binding Terms of

Use. Such terms are common in the industry, and as a sophisticated business entity, Leon Capital

and its employees would be well aware of both the presence and binding nature of the Terms of

Use.

       89.     Leon Capital had actual and/or constructive knowledge that access to the CoStar

database is subject to CoStar’s Terms of Use. As described above, Leon Capital’s Managing

Director, acting within the course and scope of his employment for Leon Capital, and for Leon


                                               19
             Case 1:21-cv-02227 Document 1 Filed 08/20/21 Page 20 of 27




Capital’s benefit, affirmatively accepted CoStar’s Terms of Use that appeared in a pop-up window

on June 9, 2021. Additionally, Leon Capital was on notice of CoStar’s Terms of Use because

references to CoStar’s Terms of Use appear: (1) directly below the log-in button for the CoStar

database, a log-in button used repeatedly by Leon Capital’s Managing Director and at least one

other Leon Capital employee; (2) in an email to users before they log into the database for the first

time, an email received by Leon Capital employees, including Connor White on January 29, 2021;

(3) at the bottom of the page when users export data from portions of CoStar’s database, an action

completed by Leon Capital’s Managing Director; and (4) at the bottom of each results page, which

would have been seen by Leon Capital’s Managing Director throughout his interactions with the

database. Leon Capital, through its Managing Director and at least one other employee, had clear

and explicit notice that its use of the database was subject to CoStar’s Terms of Use.

       90.     CoStar’s Terms of Use prohibit competitors from accessing, using, or transmitting

any portion of CoStar’s content in the subscription database.

       91.     CoStar’s Terms of Use also explicitly require that an Authorized User be

“employed by the Licensee” to lawfully utilize the subscription product, and prohibit using a

passcode to access the subscription product for services other than those authorized under a

particular License Agreement.

       92.     CoStar has performed all of the conditions, covenants, and promises required on its

part to be performed in accordance with its Terms of Use.

       93.     In direct breach of CoStar’s Terms of Use, Leon Capital, through its Managing

Director, accessed CoStar’s subscription database despite being its competitor, in order to use that

content to benefit Leon Capital’s business.

       94.     Further, Leon Capital, through its Managing Director, breached CoStar’s Terms of



                                                 20
              Case 1:21-cv-02227 Document 1 Filed 08/20/21 Page 21 of 27




Use by accessing CoStar’s Passcode Protected Product by using a password issued under a

different License Agreement, and by storing, copying, and exporting any portion of the Product

into any database or other software when he was not an Authorized User (because he was no longer

employed by the subscriber).

       95.      As described above, Leon Capital’s Managing Director acted within the course and

scope of his employment for Leon Capital, for Leon Capital’s benefit and on its behalf.

       96.      Leon Capital’s breaches of CoStar’s Terms of Use have been material, willful,

repeated, and systematic.

       97.      Leon Capital caused damage and continues to cause irreparable harm to CoStar by

free-riding on another licensee’s subscription.

       98.      CoStar is therefore entitled to damages in an amount to be proven at trial, injunctive

relief, and other relief as the Court deems appropriate.

                               THIRD CLAIM FOR RELIEF
                            Computer Fraud and Abuse Act (CFAA)

       99.      CoStar repeats and realleges each and every allegation set forth above, and

incorporates them herein by reference.

       100.     CoStar’s computers and servers, located in the United States, are involved in

interstate and foreign commerce and communication.

       101.     Leon Capital’s access to CoStar’s computers and servers is subject to its binding

terms and conditions.

       102.     Leon Capital, through its Managing Director, improperly accessed CoStar’s servers

without authorization when the Managing Director, acting within the scope and in the course of

his employment, and on Leon Capital’s behalf, used his former employer’s login credentials to

access CoStar’s database, in violation of CoStar’s Terms of Use and for the benefit of Leon Capital.


                                                  21
                 Case 1:21-cv-02227 Document 1 Filed 08/20/21 Page 22 of 27




          103.     Authorized CoStar users are provided access to CoStar’s password protected

platform by way of non-transferable subscriptions between CoStar and its institutional client

subscriber. Access to the subscription product by someone other than an employee or exclusive

contractor of the institutional client subscriber (or by a competitor of CoStar) constitutes a

violation of CoStar’s Terms of Use and a trespass on CoStar’s servers.

          104.     Leon Capital’s repeated unauthorized access to CoStar’s computers and servers

allowed it to access, obtain, and use CoStar’s contractually protected information involving

interstate communication in violation of 18 U.S.C. § 1030, specifically data about commercial real

estate.

          105.     CoStar has suffered over $5,000 worth of damages and losses over a one-year

period, in an amount to be proven at trial. Leon Capital’s unauthorized access consumed time and

money spent identifying, investigating, and attempting to block and otherwise respond to Leon

Capital’s unauthorized access, as described throughout this Complaint. This work included an

investigation of the unauthorized actions taken by Leon Capital in CoStar’s computer systems once

it had gained access, including a review of the resources utilized or diverted by Leon Capital, the

data downloaded by Leon Capital, and any other damage done to CoStar’s computer systems. The

work consumed significant employee time that could have been spent on other matters. Further,

Leon Capital’s unauthorized access has impaired and corrupted CoStar’s efforts to measure and

analyze legitimate subscriber traffic. Leon Capital’s unlawful conduct undermined the soundness

and therefore the value of those data and analyses, which are used for multiple business purposes.

          106.     CoStar has suffered and will continue to suffer irreparable harm as a result of Leon

Capital’s access to its computers and servers without, and in excess of, authorization, which

entitles CoStar to injunctive relief.



                                                    22
              Case 1:21-cv-02227 Document 1 Filed 08/20/21 Page 23 of 27




                               FOURTH CLAIM FOR RELIEF
                           Fraud (in the alternative to Claims 2 and 5)

       107.     CoStar repeats and realleges each and every allegation set forth above, and

incorporates them herein by reference.

       108.     In the alternative to CoStar’s claim for breach of contract, and to the extent there is

an absence of a binding agreement between the parties or such agreement is ineffective, Leon

Capital is liable to CoStar for common law fraud.

       109.     While employed by Leon Capital and acting within the scope of and in the course

his employment, Managing Director Wood logged into CoStar’s subscription database. By doing

so, he represented that he, on behalf of Leon Capital, accepted CoStar’s Terms of Use each time

he logged into the product.

       110.     By accepting CoStar’s Terms of Use, Mr. Wood represented to CoStar, on behalf

of Leon Capital, that he would not access any portion of a Passcode Protected Product unless he

was an Authorized User for such Passcode Protected Product (as those terms are defined in the

Terms of Use).

       111.     Mr. Wood’s representations to CoStar that Leon Capital would abide by CoStar’s

Terms of Use were false. Every time Mr. Wood accessed CoStar’s subscription database in the

scope and course of his employment with Leon Capital, and entered the credentials of an

Authorized User and Clicked, “Log In,” he was representing on behalf of Leon Capital that he was

an Authorized User when in fact, as Leon Capital and he knew, he was not, because he was no

longer employed by the Licensee of the product.

       112.     By using the credentials from his previous employer, Mr. Wood, acting for Leon

Capital, deliberately concealed from CoStar the truth about his status as a non-Authorized User,


                                                  23
              Case 1:21-cv-02227 Document 1 Filed 08/20/21 Page 24 of 27




and thereby, on behalf of Leon Capital, misrepresented his identity when gaining access to and

using CoStar’s subscription database. Mr. Wood, acting for Leon Capital, intended for CoStar to

rely on his misrepresentation and grant him access to the database.

       113.     CoStar relied on the foregoing representations and omissions by providing Leon

Capital, acting through Mr. Wood, with the information and data available on its subscription

database, which included allowing Mr. Wood, on behalf of Leon Capital, to view and download

information on various properties.

       114.     Leon Capital’s conduct was egregious. By using fraudulent credentials, Mr. Wood,

acting for Leon Capital and within the scope of his employment, acted with willful disregard of

CoStar’s rights, and intentionally concealed and misrepresented his identity to CoStar in order to

access CoStar’s database for the benefit of Leon Capital.

       115.     As a result of this fraudulent misconduct, CoStar has been damaged in an amount

to be proven at trial and is entitled to punitive damages.

                               FIFTH CLAIM FOR RELIEF
                   Unjust Enrichment (in the alternative to Claims 2 and 4)

       116.     CoStar repeats and realleges each and every allegation set forth above, and

incorporates them herein by reference.

       117.     In the alternative to CoStar’s claims for breach of contract and fraud, and to the

extent there is an absence of a binding agreement between the parties or such agreement is

ineffective, Leon Capital is liable to CoStar under the doctrine of unjust enrichment.

       118.     CoStar expects that any user of its database is an Authorized User (as that term is

defined in the Terms of Use) who pays, or who is employed by or contracted to an entity that pays,

CoStar’s subscription fees.

       119.     Each time Leon Capital’s Managing Director logged in and used the CoStar


                                                 24
              Case 1:21-cv-02227 Document 1 Filed 08/20/21 Page 25 of 27




database in the course and scope of his employment with Leon Capital and on its behalf, he

willingly accepted a benefit for Leon Capital that he and Leon Capital knew or should have known

they did not pay for.

       120.     By accessing the CoStar database, Leon Capital received and retained the benefit

of CoStar subscription issued to a third party, without paying for that subscription, and had

knowledge of the benefits CoStar conferred upon it as a result of such unlawful access.

       121.     Leon Capital voluntarily accepted, retained, and received the benefits CoStar

provided and was enriched by those benefits.

       122.     Leon Capital’s acceptance and retention of these benefits under the circumstances

make it inequitable and unjust for it to retain the benefit without payment to CoStar.

       123.     Leon Capital has been unjustly enriched at the expense of CoStar, and as a result,

CoStar is entitled to an award reflecting the value of the services Leon Capital obtained, the

benefits it received from those services, and the profit it obtained as a result.

                                     PRAYER FOR RELIEF

       WHEREFORE, CoStar prays for judgment against Leon Capital as follows:

       A.       For an award of $47,081.28, the amount due under Leon Capital’s License

Agreement;

       B.       For an award pursuant to 18 U.S.C. § 1030(g) of compensatory damages;

       C.       For an award of damages arising from Leon Capital’s breaches of CoStar’s Terms

of Use and the misappropriation of CoStar material as a result of those breaches or, in the

alternative, for an award of damages arising from Leon Capital’s materially false representations

and the unauthorized access to CoStar’s proprietary database that resulted from such

misrepresentations, or, in the alternative, for an award reflecting the value of the services Leon

Capital obtained and disgorging all profits, benefits, and other compensation obtained by Leon

                                                  25
            Case 1:21-cv-02227 Document 1 Filed 08/20/21 Page 26 of 27




Capital;

       D.      For a permanent injunction (1) barring Leon Capital’s continued unauthorized

access to CoStar’s computers and servers; (2) barring Leon Capital from sharing or distributing

any content impermissibly acquired from CoStar’s database with any other organization or

individual; (3) ordering Leon Capital to identify to CoStar the location of all such content in

whatever form it may now take, wherever stored (including without limitation in the systems of

third parties), and however altered or manipulated, and the identities of all individuals and entities

to whom or which Leon Capital transferred any such content; (4) ordering Leon Capital to

segregate and render inaccessible to its employees and all third parties (other than CoStar) all

content Leon Capital impermissibly acquired from CoStar’s database, in whatever form, wherever

stored (including without limitation in the systems of third parties), and however altered or

manipulated; (5) ordering Leon Capital to identify all benefits and profits that resulted from such

information; and (6) ordering Leon Capital to cooperate fully with the contractual audit request

issued by CoStar;

       E.      For further permanent injunctive relief as deemed necessary by the Court;

       F.      For an award of CoStar’s costs, including its reasonable attorneys’ fees and

disbursements of counsel, as permitted by law;

       G.      For prejudgment and post-judgment interest, as permitted by law;

       H.      For punitive damages to the extent available; and

       I.      For such further and additional relief as the Court may deem just and proper.

                                         JURY DEMAND

       CoStar demands a trial by jury on all issues properly tried to a jury.




                                                 26
          Case 1:21-cv-02227 Document 1 Filed 08/20/21 Page 27 of 27




Dated: August 20, 2021                 Respectfully submitted,

                                       /s/ Nicholas J. Boyle

                                       NICHOLAS J. BOYLE
                                       D.C. Bar No. 481098
                                       nicholas.boyle@lw.com
                                       SARAH A. TOMKOWIAK
                                       D.C. Bar No. 987680
                                       sarah.tomkowiak@lw.com
                                       LATHAM & WATKINS LLP
                                       555 Eleventh Street, NW
                                       Suite 1000
                                       Washington, D.C. 20004
                                       Tel: 202.637.2200

                                       Attorneys for Plaintiffs




                                      27
